Citation Nr: 1116651	
Decision Date: 04/28/11    Archive Date: 05/05/11

DOCKET NO.  04-20 297A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a lung disorder, to include chronic obstructive pulmonary disease.

2.  Entitlement to service connection for hypertension, to include as due to a lung disorder.

3.  Entitlement to service connection for sleep apnea, to include as due to a lung disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1951 to September 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office in Chicago, Illinois (RO) and Board remand.

The appeal is again remanded to the RO via the Appeals Management Center in Washington, DC.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has statutory and regulatory duties to notify and to assist the Veteran.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  After a thorough review of the Veteran's claims file, the Board finds that remand is required because VA has not yet met its duties under the VCAA with regard to the Veteran's claims.

In that regard, the National Personnel Records Center (NPRC) indicated in January 2003 that the Veteran's service treatment records were not obtainable and were presumed destroyed in a 1973 fire.  Where the Veteran's service records are unavailable, VA has a heightened obligation to assist the claimant in the development of his claim and to provide reasons or bases for any adverse decision rendered.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); see also Moore v. Derwinski, 1 Vet. App. 401 (1991) (holding that the heightened duty to assist a veteran in developing facts pertaining to his claim in a case in which service treatment records are presumed destroyed includes the obligation to search for alternative records).

After a review of the evidence of record, the Board concludes that, because the Veteran's service treatment records are not available, additional efforts should be made to obtain alternative records from the Veteran's period of active duty service to verify the occurrence of the reported inservice treatment for a lung and throat disorder.  In various statements and during a December 2009 hearing before the Board, the Veteran reported numerous occasions of treatment for a lung and throat disorder during service.  Specifically, the Veteran stated that:  1) he was on sick call in October 1951 for fever, throat, and lung complaints while stationed with the 3650th Air Force Indoctrination Wing and assigned to flight number 838 for basic training at the Sampson Air Force Base in Geneva, New York; 2) he was on sick call in late February 1952 or early March 1952 and later admitted to the hospital for two weeks due to throat and lung complaints while stationed with the 3654th Training Squadron at the F.E. Warren Air Force Base in Wyoming; 3) he was on sick call two separate times while stationed at the Brize Norton Air Force Base in Oxfordshire, England; 4) he was admitted to the hospital in approximately February 1953 and a second time in either October 1954 or November 1954 for two weeks each time with lung and throat complaints while stationed with the 7559th Maintenance Group at the Burtonwood Air Force Base in England; and 5) he was on sick all once with throat and lung complaints while stationed with the 7280th Operation Squadron at the Nouasseur Air Force Base in French Morocco.

Review of the Veteran's claims file reflects that the RO attempted to verify the Veteran's reports with the NPRC, but that the RO's attempts are not sufficient to satisfy VA's duty to assist.  The NPRC's January 2004 response indicates that the Veteran's reports of having attended sick call could not be verified on two occasions because the index of retired records did not list the unit identified by the Veteran at the reported Air Force base.  However, review of the RO's request reflects that, on two occasions in which the NPRC could not locate the Veteran's unit at the Air Force base noted, the RO reported the incorrect unit identified by the Veteran.  Specifically, the RO requested that the NPRC search for sick/morning reports for the "3650TH AF INDO. WING FLIGHT #383 SAMPSON AFB" when the Veteran reported that he served with the 3650th Air Force Indoctrination Wing Flight #838.  Similarly, the RO requested that the RO search for reports from January 1952 through March 1953 while the Veteran was stationed at the "WARREN AFB 365TH TRAINING SDN" when the Veteran reported that he belonged to the 3654th Training Squadron while stationed at the Warren Air Force Base.  Further, the Veteran noted three instances of hospitalization for throat and lung complaints during active duty service, and the claims file does not reflect that the RO has attempted to verify these reports by searching for any clinical records from the hospitals identified.  Last, it does not appear that the RO requested that the NPRC attempt to verify the Veteran's report of having gone on sick call once with throat and lung complaints while stationed with the 7280th Operation Squadron at the Nouasseur Air Force Base in French Morocco.

Accordingly, in order to comply with VA's duty to assist, the RO must again submit a request to the NPRC to attempt to verify the Veteran's reports of attending sick call during active duty service.  The RO must also attempt to obtain any clinical records from the base hospitals identified by the Veteran for treatment for a lung or throat disorder during his active duty service.

As noted in the Board's January 2010 remand, the Veteran's claims for entitlement to service connection for hypertension and sleep apnea are inextricably intertwined with his claim for entitlement to service connection for a lung disorder, as the Veteran claims that his hypertension and sleep apnea were caused or aggravated by his lung disorder.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that issues are inextricably intertwined and must be considered together when a decision concerning one could have a significant impact on the other).  


Accordingly, the case is remanded for the following action:

1.  The RO must contact the NPRC, or any other appropriate agency, and attempt to verify the Veteran's reports of inservice treatment for a lung and throat disorder, including: 1) that he was on sick call in October 1951 for fever, throat, and lung complaints while stationed with the 3650th Air Force Indoctrination Wing and assigned to flight number 838 for basic training at the Sampson Air Force Base in Geneva, New York; 2) that he was on sick call in late February 1952 or early March 1952 and later admitted to the hospital for two weeks due to throat and lung complaints while stationed with the 3654th Training Squadron at the F.E. Warren Air Force Base in Wyoming; 3) that he was on sick call two separate times while stationed at the Brize Norton Air Force Base in Oxfordshire; 4) that he was admitted to the hospital in approximately February 1953 and a second time in either October 1954 or November 1954 for two weeks each time with lung and throat complaints while stationed with the 7559th Maintenance Group at the Burtonwood Air Force Base in England; and 5) that he was on sick all once with throat and lung complaints while stationed  with the 7280th Operation Squadron at the Nouasseur Air Force Base in French Morocco.

Specifically, the RO must request that the NPRC search for all medical, dental, surgeon general office records, sick and morning reports, and unit records for the inservice treatment identified.  In addition, the RO must request that the NPRC obtain all clinical records from the base hospitals identified, including the base hospital at the Brize Norton Air Force Base and the base hospital at the Burtonwood Air Force Base.

If, after all procedurally appropriate actions to locate and secure the identified records have been made and the RO concludes that such records do not exist or that further efforts to obtain those records would be futile, the RO must make a formal finding to that effect.  The RO must also provide the Veteran and his representative with a proper notice that includes (a) the identity of the specific records that cannot be obtained, (b) an explanation as to the efforts that were made to obtain those records, (c) a description of any further action to be taken by VA with respect to the claims, and (d) notice that the Veteran is ultimately responsible for providing the evidence.  38 C.F.R. § 3.159(e).  The Veteran and his representative must be given an opportunity to respond.

2.  If, and only if, the RO obtains records which confirm that the Veteran complained of or was treated for a lung or throat disorder during service, then the Veteran's claims file, including such records, must be provided to the VA examiner who provided the February 2010 VA examination for a supplemental opinion as to the etiology of the Veteran's current lung disorder.  After a thorough review of the Veteran's claims file, to include the Veteran's statements of record, the medical evidence and any located service treatment records, and a discussion of each, the examiner must state whether any diagnosed lung disorder, to include COPD, is related to his military service, or to any incident therein.  The RO must remind the VA examiner that the Veteran's statements are competent evidence of symptomatology during service or thereafter.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The report prepared must be typed.

3.  Any VA examination report obtained must be reviewed by the RO to ensure that it is in complete compliance with the directives of this Remand.  If the report is deficient in any manner, the RO must implement corrective procedures.

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If any of the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

5.  THE VETERAN'S APPEAL HAS BEEN ADVANCED ON THE BOARD'S DOCKET.  This claim must be afforded expeditious treatment. All claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

(CONTINUED ON NEXT PAGE)

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



